Citation Nr: 1547801	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for erectile dysfunction (ED) , to include as secondary to service-connected disabilities.

4. Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine (neck disability).

5. Entitlement to special monthly compensation (SMC) on account of needing the aid and attendance of another person or on account of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1962 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at an August 2015 Central Office hearing.  A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The issues of entitlement to service connection for a low back disability and ED, a disability rating in excess of 10 percent for a service-connected neck disability, and SMC for aid and attendance/housebound are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 1997, the Board denied the claim of entitlement to service connection for a low back disability.  The Veteran did not appeal the decision to the U. S. Court of Appeals for Veterans Claims (Court).

2. Evidence received since the December 1997 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1. The Board's December 1997 decision denying the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim of entitlement to service connection for a low back disability has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Reopening 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  



For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1997, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  He did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board denied the Veteran's claim of entitlement to service connection for a low back disability due to the lack of "competent evidence of record to support the contention that there is a relationship between the veteran's active service and his low back disability . . . the medical evidence simply notes complaints of and treatment for a low back condition without establishing a nexus between active service and the current disability."  December 1997 Board Decision.

New evidence has been received since the Board's December 1997 decision that is material to the Veteran's claim of entitlement to service connection for a low back disability.  In August 2015, the Veteran, through his representative, testified that his obesity had its onset during active service, continued through the years, and caused his back problems.  He also stated that he suffers from chronic sleep impairment as a symptom of both his service-connected myofascial pain syndrome and psychoneurosis, and that this in turn contributed to his obesity and played a role in the development of his low back disorder.  The Veteran's testimony constitutes new evidence that raises a reasonable possibility of substantiating his claim in that it suggests that his low back disability relates to a service-connected disability.  See 38 C.F.R. § 3.310.  Therefore, new and material evidence has been 

submitted to reopen the claim of entitlement to service connection for a low back disability.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

At his hearing before the Board in August 2015, the Veteran testified that his obesity had its onset during active service, continued through the years, and caused his back problems.  He also stated that he suffers from chronic sleep impairment as a symptom of both his service-connected myofascial pain syndrome and psychoneurosis, and that this in turn contributed to his obesity and played a role in the development of his low back disorder.  In essence, the Veteran has raised a claim for service connection for obesity, which he believes caused or aggravated his low back disorder.  

A decision on the claim for service connection for obesity could affect the outcome of the Veteran's claim for service connection for a low back disorder.  As such, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for obesity must be resolved prior to resolution of the claim for service connection for a low back disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet.App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Further, VA examinations are necessary to establish the etiology of the Veteran's lumbar spine disability and ED, as set forth below.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has also requested a new VA examination for his service-connected neck disability on the basis that the disability has worsened.  August 2015 Hearing Testimony; see also May 2015 Statement of Accredited Representative (arguing that the November 2008 VA examiner did not provide "a full and contemporaneous exam").  The Veteran testified that he has limited range of motion in his neck to the extent that he has difficulty driving and that his neck pain frequently disturbs his sleep and is accompanied by muscle spasm and tightness.  The suggested worsening of the Veteran's service-connected neck disability combined with the length of time since his last orthopedic examination-approximately seven years-warrants a new VA examination to determine the present severity of the disability.  See November 2008 VA Examination Report; see also 38 C.F.R. § 3.327(a) (2015) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  Accordingly, a VA examination is warranted, as set forth below.

The issue of entitlement to SMC housebound/aid and attendance is inextricably intertwined with the issues on appeal.  August 2015 Hearing Testimony.  Consequently, the claim for SMC is deferred pending adjudication of the issues on appeal.  

The case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for obesity on a direct basis and as secondary to his service-connected psychoneurosis, myofascial pain syndrome, and degenerative disc disease of the cervical spine.  The Veteran should be notified of this decision and of his appellate rights.  

2.  Send the Veteran a VCAA letter addressing his claims for service connection for a low back disorder and erectile dysfunction, as secondary to his service-connected disabilities.  See 38 C.F.R. § 3.310.

3.  Make arrangements to obtain any outstanding medical records, dated from July 2009 onwards, from VAMC Hampton and VAMC Richmond.

4. After the above records have been obtained to the extent possible, schedule the Veteran for appropriate VA examinations of the spine and genitourinary system.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner(s), who must note its review.  

Service Connection: Low Back

(a) The examiner should provide an opinion as to whether any current lumbar spine disorder had its clinical onset during active service or is related to any incident of service.

(b) The examiner should also provide an opinion as to whether any current lumbar spine disorder was (i) caused by, or (ii) aggravated, or permanently worsened, by any of the Veteran's service-connected disabilities, to include psychoneurosis, myofascial pain syndrome, and/or degenerative disc disease of the cervical spine.

In responding to (b), the examiner must acknowledge and address the Veteran's contention that he suffers from sleep impairment as a symptom of his psychoneurosis and as a symptom of the pain associated with his myofascial pain syndrome and degenerative disc disease of the cervical spine, and that the sleep impairment in turn contributed to his obesity and therefore played a role in the development of his low back disorder.  

The examiner must provide a complete explanation of his or her opinion.  

Service Connection: Erectile Dysfunction

(a) The examiner should determine whether or not the Veteran suffers from erectile dysfunction.  

(b) If the Veteran does suffer from erectile dysfunction, the examiner should provide an opinion as to whether the Veteran's ED had its clinical onset in service or is related to any incident of service.  

(c) The examiner must also provide an opinion as to whether the Veteran's erectile dysfunction was (i) caused by, or (ii) aggravated, or permanently worsened, by his service-connected psychoneurosis, myofascial pain syndrome, and/or degenerative disc disease of the cervical spine, to include the medications required to manage these disabilities.

The examiner must provide a complete explanation of his or her opinion.  

Increased Rating: Neck Disability

The examiner should assess the severity of the Veteran's service-connected degenerative disc disease of the cervical spine.  He or she must complete the appropriate Disability Benefits Questionnaire (DBQ) for a service-connected neck disability, to include assessing any nerve disorder attributable to the disability.

5.  Finally, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


